DETAILED ACTION
This Office Action is in response to Applicants Reqeust for Continued Examination received on July 3, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/814,418 which was filed on March 6, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 4, 13-14, 17 and 18 in the response filed on 07/03/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for hashing user data which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 14 and product Claim 18.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving user behavior data and contextual information associated with the user behavior data, the contextual information including a first data portion associated with a first context type; 
generating, from the user behavior data and the contextual information using a hashing algorithm, a first heterogeneous hash code including a first hash code portion representing the user behavior data and a second hash code portion representing the first data portion associated with the first context type; 
retrieving, from a heterogeneous hash code database, a second heterogeneous hash code including a third hash code portion representing a second data portion associated with the first context type, wherein, as stored in the heterogeneous hash code database, the third hash code portion is accessible separately from another portion of the heterogeneous hash code; and 
comparing the first heterogeneous hash code with the second heterogeneous hash code including determining similarity between the second hash code portion of the first heterogeneous hash code and the third hash code portion of the second heterogeneous hash code, and
determining, based on the comparison, a similarity between at least two of a plurality of users.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical concepts.  Using a hashing algorithm (mathematical algorithm) to generate hash codes and comparing first and second code portions recites mathematical formula or relationship.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical formula or relationship, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer-readable media embodying instructions; and one or more processors coupled to the storage media configured to execute the instructions in Claim 14 is just applying generic computer components to the recited abstract limitations.  The one or more non-transitory computer-readable storage media embodying instructions that are operable when executed in Claim 18 appears to be just software.  Claims 14 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) The non-transitory computer-readable media embodying instructions; and one or more processors coupled to the storage media configured to execute the instructions (claim 14) and/or one or more non-transitory computer-readable storage media embodying instructions that are operable when executed (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0123] about implantation using general purpose or special purpose computing devices [This disclosure contemplates computer system 2300 taking any suitable physical form. As example and not by way of limitation, computer system 2300 may be an embedded computer system, a system- on-chip (SOC), a single-board computer system (SBC) (such as, for example, a computer-on- module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, a tablet computer system, an augmented/virtual reality device, or a combination of two or more of these.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims1, 14, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-13, 15-17, 19, and 20 further define the abstract idea that is present in their respective independent claims 1, 14, and 18 and thus correspond to Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13, 15-17, 19, and 20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
The Applicants remarks (pages7-11) have been considered at this time.  The arguments begin with the rejection under 35 U.S.C. § 101. The Applicants arguments (remarks page 7-8) are that the claims are not merely directed to subject matter which makes use of a general-purpose computer to perform a conventional method or mathematical calculation more efficiently that could be performed without. Instead, the claimed subject matter is directed to new data structures that improve capacility of a computer to accurately and efficiently perform similarity searches, results that conventional computational techniques could not achieve.  The arguments continue (remarks page 8) regarding conventional hashing techniques compared to the claimed heterogeneous-hash-code-database.  The arguments  further include that in addition to the database there are techniques for using those data structures to overcome performance and latency problems in prior art techniques.  The results, according the arguments are data structures which can be “efficiently store[d]” and “efficiently update[d]”.

The Examiner does not find the argument persuasive.  The concept of hashing based on an algorithm for the purpose of reducing storage size and subsequently increasing search results is a known technique (see Adaptive Hashing for Fast Similarity Search – Cakir).  The use of a new hashing algorithm for achieving similar results in reduced storage (efficient storage) and improved retrieval performance (efficiently updated) does not define the resulting database to be new and improved.  In fact the Applicants arguments that the database and techniques overcome performance and latency problems of the prior art are insufficient to overcome the rejection.  
The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.  In this case, the reduction of data by a mathematical algorithm for increasing efficiency of storage and retrieval, as performed by a generic computer does not render the claim eligible.  

The Applicants arguments continue (remarks pages 8-9) with the position that new heterogeneous hash codes and their use in performing similarity search tasks improves a computers ability to efficiently and accurately perform the search tasks rather than merely using the computer as a tool to perform hashing more efficiently without.  The arguments further cite Core Wireless v. LG Elecs. Referencing the eligibility question “whether the claims are directed to a specific improvement in the capabilities of computing device, or , instead [are] a process that qualifies an abstract idea for which computers are invoked merely as a tool,”.  The Applicant argues that subject matter of the instant application improves a computers abilities through the use of a new data structure or improves a computers ability to operate more efficiently in performing a computational task.  The arguments further cite Uniloc USA, Inc. v. LE Electronics USA, Inc. where the claims were found eligible for data field results which eliminated or reduced delay of a conventional system.  Applicant argues that the new data structure that enables a computer to perform similarity search tasks with superior results and reduced response time compared to conventional computational hashtags.  

The Examiner does not agree with the arguments. The capabilities of the computing device have not themselves changed, more that the quantity of data has been reduced through hashing.  The efficiency improvement is merely from less data having to be handled.  Similarly, the searches are performed in a timelier manner because the data volume is less than it was previously.  The arguments for efficiency does not meaningfully limit the otherwise abstract idea.  Further, the quickness and accuracy of the search is merely due to the reduction in data is insufficient to render a claim patent eligible, especially when it relies on a computer to perform the task OIP Technologies, Inc. v. Amazon.com, Inc..  The argument that the computer improves based on the capabilities of a new data structure are incorrect.  The computer is still operating in the same manner as before, the data is merely arranged in a different manner.  The argument for Uniloc is not persuasive as the claims, as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to hashing data and comparing the results by merely use a computer to improve the performance of that determination—not the performance of a computer (Versata).

The Applicants also argue another example, Finjan, Inc. v. Blue Coat Systems, Inc. (remarks page 9).  The argument is that the new data structure enables a computer to do things which a computer could not do before (i.e.., accurately and efficiently perform similarity search tasks for user behavior data).  The arguments further include that the new hash codes and their use in improving similarity search tasks enables computers to perform search tasks tailored to different users based on the contextual and sequential information. 

The Examiner does not agree with the argument.  In Finjan, Inc. the Court found that the claimed invention was an improvement to computer technology, notably, behavior-based virus scans "can analyze a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files."  Thus, these scans can detect previously unknown viruses as well as infected code that has been purposely obfuscated or scrambled to avoid traditional virus scan technology.  The Court compared claim 1 favorably to those of Enfish LLC v. Microsoft Corp., in that the claim recites a method that "enables a computer security system to do things it could not do before."  Therefore, the Court found that the claim is "directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large."  The current case is different since it is not improving the computer system to perform things that it could not previously do before, e.g. perform a hash function, store, search, and compare data..

In summary, the Examiner does not find the Applicants arguments persuasive to overcome the rejection under 35 U.S.C. § 101.  The amendments to the claims are determining a similarity between two users based on a data comparison which is not sufficient to render the claim eligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        August 27, 2022